Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 1 of 15 Page ID #:14

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        03/09/2021
                                                                                                        CT Log Number 539179664
    TO:         Melissa Gravlin
                Fca US LLC
                1000 CHRYSLER DR OFC OF
                AUBURN HILLS, MI 48326-2766

    RE:         Process Served in California

    FOR:        FCA US LLC (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                  Ryan Thompson, Pltf. vs. FCA US LLC, etc., et al., Dfts.
    DOCUMENT(S) SERVED:                               Summons, Complaint, Exhibit(s), Cover Sheet, Instructions, Notice
    COURT/AGENCY:                                     Ventura County - Superior Court - Ventura, CA
                                                      Case # 56202100551592CUBCVTA
    NATURE OF ACTION:                                 Product Liability Litigation - Lemon Law - 2016 Ram 1500, VIN: 1C6RR7NM6GS253511
    ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:                         By Process Server on 03/09/2021 at 14:28
    JURISDICTION SERVED :                             California
    APPEARANCE OR ANSWER DUE:                         Within 30 days after service
    ATTORNEY(S) / SENDER(S):                          Mark Romano
                                                      ROMANO STANCROFF PC
                                                      360 N. Pacific Coast Hwy., Suite 1010
                                                      El Segundo, CA 90245
                                                      (310) 477-7990
    ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/10/2021, Expected Purge Date:
                                                      03/15/2021

                                                      Image SOP

                                                      Email Notification, Lance Arnott sopverification@wolterskluwer.com

    REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                      818 West 7th Street
                                                      Los Angeles, CA 90017
                                                      877-564-7529
                                                      MajorAccountTeam2@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 1 of 1 / KA
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 2 of 15 Page ID #:15



                                                                .® Wolters Kluwer
                      PROCESS SERVER DELIVERY DETAILS




Date:                    Tue, Mar 9, 2021

Server Name:             Bernard Richards




Entity Served            FCA US LLC

Agent Name               CT CORPORATION SYSTEM (C0168406)

Case Number              56-2021-00551592-CU-BC-VTA

Jurisdiction             CA                            '
                                                                                   i




                                                            1
         Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 3 of 15 Page ID #:16

                                                                                                                                                       SUM-100
                                           SUMMONS                                                                    (
                                                                                                                          FOR COURT USE ONLY
                                                                                                                       SOLO  mrgeffi3gi4  CORTE)
                       (CITACION JUDICIAL) -                                                                            SUPER GOP! COURT
 NOTICE TO DEFENDANT:                                                                                                        FILED
(AVISO AL DEMANDADO):
 FCA US LLC, a Delaware Limited Liability Company, and DOES 1                                                              MAR 0 5 2021
 through 10, inclusive,                                                                                               MICHAEL D. PLANST
                                                                                                                     Executive Officer and Clerk
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                                             Deputy
(LO ESTA DEMANDANDO EL DEMANDANTE):
  RYAN THOMPSON,
                                                                                                                    MARIANA SUAZO
   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
       There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  iA MO/ Lo ban demanded°. Si no responde dentro de 30 dies, la carte puede decidir en su contra sin escuchar su version. Lea la informed& a
  continuacion.
      Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta cited& y papeles legates pare presentar una respuesta par escrito en esta
  carte y hacer que se entregue una copia al demandante. Una carte o una Hamada telefonica no to protegen. Su respuesta por escrito tiene que ester
  en fonnato legal correcto si desea que procesen su caso en la carte. Es posible que haya un fomtulario que usted pueda usar pare su respuesta.
  Puede encontrar estos formularios de la carte y mas informed& en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
  biblioteca de !eyes de su condado o en la cone que le quede mas cerca. Si no puede pager la cuota de presentaci6n, pida al secreted° de la carte
  que le de un form ulario de exenciOn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumplimiento y la code le
  padre guitar su sueldo, dinero y bienes sin mas advertencia.
     Hay otros requisitos legates. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
  remisiOn a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
  programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (winrw.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto can la cone o el
  colegio de abogados locales. AVISO: Por ley, la carte tiene derecho a reclamar las cuotas y los costos exentos par imponer un gravamen sobre
  cualquier recuperaci& de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
  pager el gravamen de la carte antes de que la cone puede desechar el caso.
 The name and address of the court is:                                                                    ICASF NI MARFA.
    nombre y direcciOn de la carte es):        Ventura County Superior Court                               56-2021-00551592-CU-BC-VTA
 800 South Victoria Avenue                                                                                                                                               1
 Ventura, CA 93009
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcciOn y el nOmero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
  Romano Stancroff PC, 360 N. Pacific Coast Hwy., Ste. 1010, El Segundo, CA 90245 (310)477-7990

 DATE:          MAR 0 5 2021                                                 _Cleric, by                  MARIANA SUAZO                                 Deputy
(Fecha)                                          MICHAEL D.PLANESecretario)                                                                            (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons,(POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. n7 as an individual defendant.
                                  2. 1—]as the person sued under the fictitious name of (specify):


                                      3. 1=1 on behalf of (specify): FCA           US LLC, a Delaware Limited Liability Company
                                           under      CCP 416.10(corporation)                                       CCP 416.60(minor)
                                                   El CCP 416.20(defunct corporation)                               CCP 416.70 (conservatee)
                                                   El CCP 416.40(association or partnership)                r---1   CCP 416.90 (authorized person)

                                                   71     other (specify): CCP 17701.16(LLC)
                                      4.          by personal delivery on (date):
                                                                                                                                                          Page 1 of 1
  Form Adopted for Mandatory Use                                        SUMMONS                                                 Code of Civil Procedure §§412.20,465
                                                                                                                                                  w ww.courtinfaca.gov
    Judicial Council of California
    SUM-100 [Rev. July 1, 20091
                                                                                                                                            American LegalNet, Inc.
                                                                                                                                            www.FormsWorknow.corn
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 4 of 15 Page ID #:17




       ROMANO STANCROFF PC                                                          VONTURA
   1                                                                             SUPERIOR COURT
       Mark Romano, Esq.(SBN 241113)
   2   Timothy Whelan, Esq.(SBN 255037)                                             FILED
       Aliaksandra Valitskaya, Esq.(SBN 320680)
   3                                                                               M AR 0 5 Z021
       360 N. Pacific Coast Hwy., Suite 1010
                                                                                                PLANET
       El Segundo, CA 90245                                                      MICHAEL D. and cleric_
  4                                                                                       Officer
       Telephone:(310)477-7990                                                  Executive
                                                                                                     , Deputy
                                                                         BY:,
   5   Fax:(310)477-7995
       mark@thelemonlawattorneys.com                                            MARIANA SUAZO
  6
       Attorneys for Plaintiff,
   7
       RYAN THOMPSON
  8
  9
  10                                 SUPERIOR COURT OF CALIFORNIA

  11                                       COUNTY OF VENTURA

  12
  13   RYAN THOMPSON,                                        Case No.:     56-2021-00551592-CU-BC-VTA

  14
                        Plaintiff,
  15                                                         COMPLAINT
                VS.
  16                                                         1. SONG-BEVERLY ACT
                                                             2. MAGNUSON-MOSS ACT
  17   FCA US LLC, a Delaware Limited Liability
       Company, and DOES 1 through 10, inclusive,
  18
                        Defendants.                          Assignedfor All Purposes to the
  19                                                         Honorable
 20                                                          Department

 21
 22
                Plaintiff, RYAN THOMPSON,alleges as follows against Defendants, FCA US LLC, and
  23
       DOES 1 through 10 inclusive, on information and belief, formed after an inquiry reasonable
  24
       under the circumstances:
  25
                                          GENERAL ALLEGATIONS
  26
           1.    Plaintiff is an individual residing in the City of Camarillo, County of Ventura, and State
  27
       of California.
  28
                                                      -1-
                                                    omplaint
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 5 of 15 Page ID #:18




   1       2.    Defendant FCA US LLC is and was a Delaware limited liability company registered to
  2    do business in the State of California with its registered office in the City of Los Angeles,
  3    County of Los Angeles, State of California.
  4       3.    This cause of action arises out of the sale of the vehicle in question from CarMax Auto
  5    Superstores California LLC in the City of Oxnard, County of Ventura, State of California.
  6       4.     Plaintiff does not know the true names and capacities, whether corporate, partnership,
  7    associate, individual or otherwise of Defendant issued herein as Does 1 through 10, inclusive,
  8    under the provisions of section 474 of the California Code of Civil Procedure. Defendants Does
  9    1 through 10, inclusive, are in some manner responsible for the acts, occurrences and
  10   transactions set forth herein, and are legally liable to Plaintiff. Plaintiff will seek leave to amend
  11   this Complaint to set forth the true names and capacities of the fictitiously named Defendants
  12   together with appropriate charging allegations when ascertained.

  13      5.    All acts of corporate employees as alleged were authorized or ratified by an officer,
  14   director or managing agent of the corporate employer.
 15       6.    Each Defendant whether actually or fictitiously named herein, was the principal, agent

  16 (actual or ostensible) or employee of each other Defendant and in acting as such principal or
  17   within the course and scope of such employment or agency, took some part in the acts and
  18   omissions hereinafter set forth by reason of which each Defendant is liable to Plaintiff for the
  19   relief prayed for herein.
 20        7.    On    November     5, 2017, Plaintiff purchased           a   2016    Ram     1500, VIN:

 21    1 C6RR7NM6G5253511,("the vehicle").
 22        8.    Express warranties accompanied the sale of the vehicle to Plaintiff by which FCA US
 23    LLC undertook to preserve or maintain the utility or performance of Plaintiffs vehicle or
 24    provide compensation if there was a failure in such utility or performance.
 25        9.    The vehicle was delivered to Plaintiff with serious defects and nonconformities to

 26    warranty and developed other serious defects and nonconformities to warranty including, but not
 27    limited to, various engine, HVAC,coolant system, and structural defects.
 28
                                                        -2-
                                                   Complaint
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 6 of 15 Page ID #:19




   1                                      FIRST CAUSE OF ACTION
  2                        (Violation of the Song-Beverly Consumer Warranty Act)
  3        10. Plaintiff incorporates herein by reference each and every allegation contained in the
  4    preceding and succeeding paragraphs as though herein fully restated and realleged.
  5        1 1. Pursuant to the Song-Beverly Consumer Warranty Act (herein after the "Act") Civil
  6    Code section 1790 et seq., the vehicle constitutes "consumer goods" or a "new motor vehicle"
  7    and Plaintiff has used the vehicle primarily for those purposes.
  8        12. Plaintiff is a "buyer" of consumer goods under the Act.
  9        1 3. Defendant FCA US LLC is a "manufacturer" and/or "distributor" under the Act.
  10       14. The sale of the vehicle to Plaintiff was accompanied by an implied warranty that the
  11   vehicle was merchantable. The sale of the vehicle to Plaintiff was also accompanied by
  12   Defendants' implied warranty of fitness.
  13       1 5. The foregoing defects and nonconformities to warranty manifested themselves within
  14   the applicable express warranty period. The nonconformities substantially impair the use, value
  15   and/or safety of the vehicle.
  16       16. Plaintiff delivered the vehicle to FCA US LLC authorized repair facilities for repair of
  17   the nonconformities on numerous occasions.
  18       17. Defendants were unable to conform Plaintiffs vehicle to the applicable express and
  19   implied warranties after a reasonable number of attempts.
 20        18. The defects and nonconformities rendered the vehicle unmerchantable.
 21        19. Notwithstanding Plaintiffs entitlement, Defendant manufacturer has failed to either
 22    promptly replace the new motor vehicle or promptly make restitution in accordance with the
 23    Song-Beverly Consumer Warranty Act.
  24       20. By failure of Defendants to remedy the defects as alleged above, or to issue a refund or
  25   replacement, Defendants are in breach of their obligations under the Act.
  26       21. Plaintiff is entitled to justifiably revoke acceptance of the vehicle under the Act.
  27
  28
                                                       -3-
                                                  Complaint
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 7 of 15 Page ID #:20




  1      22. Under the Act, Plaintiff is entitled to reimbursement of the purchase price paid for the
  2   vehicle less that amount directly attributable to use by the Plaintiff prior to discovery of the
  3   nonconformities.
  4      23. Plaintiff is entitled to all incidental, consequential and general damages resulting from
  5   Defendants' failure to comply with their obligations under the Act.
  6      24. Plaintiff is entitled under the Act to recover as part of the judgment a sum equal to the
  7   aggregate amount of costs and expenses, including attorney's fees, reasonably incurred in
  8   connection with the commencement and prosecution of this action.
  9      25. In addition to actual damages, Plaintiff is entitled to a civil penalty of up to two times
 10   the amount of actual damages, because Defendant does not maintain a qualified third-party
 11   dispute resolution process that substantially complies with Cal. Civ. Code § 1793.22 and failed
 12   to make restitution or replace the vehicle promptly and because Defendant willfully failed to
 13   comply with its obligations under the Act.
 14                                   SECOND CAUSE OF ACTION
 15         (Violation of the Federal Magnuson-Moss Warranty Act - Against All Defendants)

 16      26. Plaintiff incorporates herein by reference each and every allegation contained in the
 17   preceding and succeeding paragraphs as though herein fully restated and realleged.
 18      27. Plaintiff is a "consumer" as defined in the Magnuson-Moss Warranty Act (referred to
 19   as "Mag-Moss"), 15 U.S.C. § 2301(3).
 20      28. Defendant, FCA US LLC is a "supplier" and "warrantor" as defined in the Mag-Moss
 21   Act, 15 U.S.C. § 2301(4), 15 U.S.C. § 2301(5).
 22      29. The vehicle is a "consumer product" as defined in the Mag-Moss Act, 15 U.S.C. §
 23   2301(1).
 24       30. In addition to the express warranty, in connection with the sale of the vehicle to
 25   Plaintiff, an implied warranty of merchantability was created under California law.         The

 26   vehicle's implied warranties were not disclaimed using a Buyer's Guide displayed on the
 27   vehicle; thus any purported disclaimers were ineffective pursuant to 15 U.S.C. § 2308(c).
 28
                                                    -4-
                                                Complaint
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 8 of 15 Page ID #:21




  I       31. Defendants violated the Mag-Moss Art when they breached the express warranty and
  2   implied warranties by failing to repair the defects and nonconformities, or to replace or
  3   repurchase the vehicle.
  4       32. Plaintiff performed all terms, conditions, covenants, promises and obligations required
  5   to be performed on Plaintiffs part under the terms of the sales agreement, and express warranty
  6   and implied warranty except for those terms and conditions, covenants, promises and obligations
  7   or payments for which performance and/or compliance has been excused by the acts and/or
  8   conduct of the Defendants and/or by operation of law.
  9       33. As a direct and proximate result of the acts and omissions of the Defendants, Plaintiff
 10   has been damaged in the form of general, special and actual damages in an amount within the
 11   jurisdiction of this Court, according to proof at trial.
 12       34. Under the Act, Plaintiff is entitled to rescission of the contract, reimbursement of the

 13   purchase price paid for the vehicle.
 14       35. Plaintiff is entitled to all incidental, consequential and general damages resulting from
 15   Defendants' failure to comply with their obligations under the Mag-Moss Act.
 16       36. Plaintiff is entitled under the Mag-Moss Act to recover as part of the judgment a sum
 17   equal to the aggregate amount of costs and expenses, including attorney's fees, reasonably
 18   incurred in connection with the commencement and prosecution of this action pursuant to 15
 19   U.S.C. § 2310(d)(2).
 20
 21   WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:
 22       1. For general, special and actual damages according to proof at trial;

 23       2. For rescission of the purchase contract and restitution of all monies expended;
 24       3. For diminution in value;
 25       4. For incidental and consequential damages according to proof at trial;
 26       5. For civil penalty in the amount of two times Plaintiffs actual damages;
 27       6. For prejudgment interest at the legal rate;
 28
                                                       -5-
                                                   Complaint
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 9 of 15 Page ID #:22




   1     7. For reasonable attorney's fees and costs of suit; and
   2     8. For such other and further relief as the Court deems just and proper under the
   3        circumstances.
  4
   5                                                      ROMANO STANCROFF PC
  6
                                                                          Xit-A441     V
   7
                                                          Mark Romano, Esq.(SBN 244113)
  8                                                       Timothy Whelan, Esq.(SBN 255037)
                                                          Aliaksandra Valitskaya, Esq.(SBN 320680)
  9                                                       Attorney for Plaintiff
                                                          RYAN THOMPSON
  10
  11
            Dated:        hit
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -6-
                                               Complaint
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 10 of 15 Page ID #:23




                              EXHIBIT 1
                 '        2 .'        1         848.48.         17'7,v- ":•.-'''''''-'''-, r -  ---,!2di
                                                      !':-• "1,i',?N_ApflhiP;,„6:461rirqfRj•bie40
                                                          .0.&+.:?_, L.f.'irt:e4%-tr_f41,4/A _,_ •'
             -,:;..11,41.41,11031756riRt-r64i    - iir          :,a aciiiikrippp.
                                                                              .-upw.-;,agta—L+
           Pita        meth: )0.414iiiiitierkiiiii`  edOi&iardiPPpymenj1
                                                                         RP. ,v                                      M.1.WRZ:2FASTIiiiilliAT
                                                                                                                        2                    I0 WO FAI41011101F                          CEOWAW
                                                                                                                        1,,CIVileiaid$A113.014:twt•
                                                                                                                        2                                   (Zr.re,
                                                                                                                       , 3 CarMax Cacurgeal Pi    sip Charge U4o! a Gov r0rnerit Fea):••i
                                                                                                                                             nir1s.a
                                                                                                                                                 . i i Fe         T     r
                                        •
                                                                      v,0A41.000ui dipn                     .:Ftv0
                                                                    „
                                                                    •0,'
                                                                       %t.s0t IA"           5,
                                                                                                                                                                                             -I S
    TA.Vargqii.ffiVASTAPA7.-irtgrsTZ-Z-4,_KIVISE.-444                                                                EXIMUZIAgraak -
    ToTiFirsix*Ificiveralyditai,•)-'.iriiiF47iRria:tcrcqt17,ra:111T.cig:S.C4E..A.Ug                                     .      %•013rj
       t                                                                         titloViatia•Od       :payAt
                                                                                                           .A:.$
      Ths.pdralA,„4NeMItitcOrgOosSCIIR,•santrpci,,l ndei            S2 Your!qAPirietta            iii athi
                                                   tlil•-qt ciao         iiterdiMl.                                    19:41echonicArellcliVI,:pauayoniorirraps. Mame                        4F-
       Thmuiatt_hrtpk707  4.74,                                                                                        '1 .010PyRigiitiOadem
                  (ln,[monthO
               am tiAlrenzi'60.:CIiitiiei.L.;•,,
                                                                                                                                                 tvSt
                                                                                                                                                   11,..;61:1"Ataggifi
    volirpii9P:
     Ypu
               1'1'4gAn'Y                                                         .-                                                          .
                      .iii:Ani.pailiniivx9pd.F.144 clIkripi-p'f,*.t4pgloyrti.:liiitpintr3y.c.t.!ccritngola,            'rlita It0AWIltVe        WWVW5)
                                                                                                                                                    tt, •74. tr
        rav:Sptisittiiiit:ri0Tiitilifiliiiripnanct_ciirclantricirA.takarige0A0.0.1KA1*                     .ft
                                                                                                             ,    . ..14411-1411041DirgAATakinActiii!tilina     .•
                                                                                                                ,
                                                                                                               '
                                                                                                               r21-251.9"         Wir`''44reinientitT .
                                                                                                                                                     411Vag
                               eigitted4iitis e                   s'iToUFf P # cI.ir6_rI.f,§aie•et:I   TiOrgergiClat
                                                                                                                   Mirk
     wIll.b1hr'd,FI;t.ii.4iiiretitairsiV40edaVialillkfiV11.1.511)14/          j *i i- tff                                                 '   ifit0
                                          d"Yo?mt                     tDiibetit fillqi*aaerniii0i.C, M     ITS-WAVOITAREMa WAWA
                                                       pikzyur aanLs
     r
     cgt4F6Aiain43           tirellarsiiiitail4albitiii iliWoiNIWV!VARV41-4A.7;                            m  inw.amisaligua
                                                                                                                           . . ,
                                                                                                                               :i. ,                   AO
          ii*Witiirt                                                                 90a671-6.,                                        SIgh 84
                                               zCre,yjacimoltANtuAiltik'd.6.thilitIclaJoliyArgiy!os gffigagglaWr.-1AN
     a..*Auttyy(pet•irit.anOtitirstqrsfriOi•                     WegitittiaktOnd,an•precesdsifth
           rso                                                                                       l
            -raeca:7:sariipi titehimedititir,qthiNelifo101 tuilkiiirgungskpirlu:605rOgowtinir egMalatirVafttit"4";;         LIYA,- • . . '• • IlATI:4.4*
                                                                                                                                                       La
                                                                                                                                                        i:
     13 0. biktaltracCaltd-Allisfethiriftweir.611011:41A.rhadolOgosc
                                                                   -                                         iP                                              7
                                                                                                                                                             #113'...,ii9WW1
     '     .
      44g&W.WiciMtVf             f.40.f.00(40164itiLRAit te.f.aWa.Willi'ilk,C.Z
       1,191,PlitiiiiiilANtki*ff. &LILO*       letitium'AN-L.   .1
                                                                 1#  mmilliARSicktu.N.)14*.
                                       j                                                                   e
                                         ._,..6(810#166:4PA.,XECTUT.       Att4011PINE
'.r4k4,
      1        CE!AOtir  VIIIAA  A D itii uti CE:C01#PAelVaY0Li*I0OE                      t 1                - j
           5                                 kaii •UWN'T•P;.t..,,                                                                                                     (1) trt•.,6")..8t511
:
.••4;ift#,4A00.7W.i.VOAr                    t
                                            .    t't      Yttti       pstrt,                0461110,StPat4atPUALT---
0        973FEM.1,:iipers:o,i?LlitifirtilittAtimoliAtpespntocat prIskightlpaiiliesoiat
       8111,401111,106.10.60,(ffswensedVililletidgeniturotased)tht gttimpeltular       '    iliMI7441d
                                                                                                 9A/4. ..7
                                                                                                       41
        naiirirfierigeeorStqlt.WW4'i                   ,4.
                                                                                                                                             olix
                                                                                                                       .,SA•V'tt
                                                                                                                        ".
                                                                                                                                                                                                        . •
                                                                                                                                                                       !'.4s7 - .. •                • ..- *v.,*4.. 1
                            AN                                                                                                                                                         ..                    ..,,i,,.L)\ . . ,
                                                                                                                                                     *                             ,-.'".
                                                                                                                                                                                   '
                   DEDUCilElliE13: T     1.1l1n1                                                                     MirittilaRgiCiaVitigiiMiaFFiRVAtitt9t291PRZ.1'.
           .11t5.- Vi•ct.',1-1.Z:5;:i.,,
                  0=FARIAERS'•
    ANRAPICCCOMmift--  ,• •         •
                                                                                                                     Kflge.4=1?.4-11 riiiif4'Fi:Wrbi;fir.i.0WMAITafaiNkt.1:00.,„
                                                                                                                     MITOVION.M.W.:      64g.Mtkre4fti olti-%-.      . 4;re...MA:War
                       .1
                                                                                                                                                                          v "f,..,
                                                                                                                                                                                 ,
                                                                                                                            ...-2e,Hrw IfitcpW.„4,4"igOeg
                                                                                                                                                 .4 t•ct. .sd#
                                                                                                                                                            •,..., •
                                                                                                                        10110)*M1.310.1.011014.051.040.     • '.. ,2,
                                                                                                                               744746
                                                                                                                                    7
                                                                                                                                    -              .b.,Fgar             ker UMW
                                              4
     A CILM UMW, IIRRIDNA1-0.101A4444 jtirf;86‘                            46;;;47,-.(80a)                               _ -       •
                      .
                      ;,5e
     kflir:Al?b4S3'.
                                                                                                                               blr,:t;
           w. {1:11,10
                   -.                44;0'0/
     ..,47.0    e cr h
                                                       moitto.*irai*eimoltio ihP1 ISIiPSiS 11°1,1.24'1Z                     rgy.
                                    ,firtilir         4191Z.9 My       s
                                                                      -,07hipTor114       .0,-,- 0
                                                                                                 -- 41                                   v
                      •
 Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 11 of 15 Page ID #:24
                                                            It(4 117400*                             !
                                                                                                     •.
    lau Aa
        G 1110Y                    VOLIMA$14         '     •
Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 12 of 15 Page ID #:25
       Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 13 of 15 Page ID #:26
                                                                                                                                                                  CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                     FOR COURT USE ONLY
— Mark Romano, Esq.(SBN 244113)
  ROMANO STANCROFF PC
  360 N. Pacific Coast Hwy., Ste. 1010
                                                                                                                               venum
                                                                                                                            swanLOPi COURT
  El Segundo, CA 90245
        TELEPHONE NO (310)       477-7990                    FAX NO   (310)477-7995                                                FILED
 ATTORNEY FOR (Name)        Ryan Thompson
SUPERIOR COURT OF CALIFORNIA,COUNTY OF Ventura                                                                                 MAR 0 5 2021
       STREET ADDRESS:   800 South Victoria Ave.
       MAILING ADDRESS: same as above                                                                                   MICHAEL D. PLANT
                                                                                                                       Executive Officer and Clerk
      CITY AND ZIP CODE: Ventura, CA 93009

          BRANCH NAME: Ventura Hall of Justice                                                                                                                   Doi*
  CASE NAME:
  Ryan Thompson v. FCA US LLC, et al                                                                                   MARIANA SUAZO
    CIVIL CASE COVER SHEET                           Complex Case Designation            56120. 27;6551592-CU-BC-VTA
n Unlimited         n Limited
     (Amount              (Amount                -
                                                 1 1 Counter         n Joinder
                                                                                           JUDGE:
      demanded             demanded is          Filed with first appearance by defendant
     exceeds $25,000)      $25,000 or less)         (Cal. Rules of Court, rule 3.402)       DEPT:

                              Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                           Contract                                  Provisionally Complex Civil Litigation
     Li    Auto (22)                                     L Il  Breach of contract/warranty (06)    (Cal. Rules of Court, rules 3.400-3.403)
            Uninsured motorist(46)                       Liii  Rule 3.740 collections (09)                 Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property            Li   Other collections (09)                       Construction defect(10)
     Damage/Wrongful Death) Tort                        Ell Insurance coverage (18)                        Mass tort(40)
     Fl    Asbestos (04)                                 LII  Other contract(37)                           Securities litigation (28)
     ri    P• roduct liability (24)                     Real Property                                      Environmental/Toxic tort (30)
     El    M• edical malpractice (45)                   El Eminent domain/Inverse                          Insurance coverage claims arising from the
     P1 Other PUPDAND (23)                                    condemnation (14)                            above listed provisionally complex case
                                                        El Wrongful eviction (33)                          types(41)
     Non-PI/Pr/FWD (Other) Tort
     Li     Business tort/unfair business practice (07)       Other real property(26)               Enforcement of Judgment
     Li     Civil rights (08)                           Unlawful Detainer                          -
                                                                                                   1 1 Enforcement of judgment(20)
     Li     Defamation (13)                              Fl   Commercial(31)                        Miscellaneous Civil Complaint
     Li     Fraud (16)                                   -
                                                         11   Residential (32)                     Li RICO (27)
     Li   Intellectual property (19)                     Li   Drugs(38)                      El Other complaint (not specified above)(42)
     Li   Professional negligence (25)                 Judicial Review                       Miscellaneous Civil Petition
     Li   Other non-PUPD/VVD tort (35)                   rn   Asset forfeiture (05)                Fl
                                                                                                  Partnership and corporate governance (21)
     Employment                                        n Petition re: arbitration award (11)       1-7
                                                                                                  Other petition (not specified above)(43)
     n Wrongful termination (36)                       • Writ of mandate (02)
     n O• ther employment(15)                          • Other judicial review (39)
2. This case -  1 1 is I I is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. Li Large number of separately represented parties       d.I= Large number of witnesses
   b. CI Extensive motion practice raising difficult or novel e.=Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve          in other counties, states, or countries, or in a federal court
   c. Li Substantial amount of documentary evidence           f n Substantial postjudgment judicial supervision

3.    Remedies sought (check all that apply): a.1-7 monetary b.1-1 nonmonetary; declaratory or injunctive relief                                    c. =punitive
4.    Number of causes of action (specify): 2
5.    This case Fl is        F-1 is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
Date: March 2, 2021
Mark Romano, Esq.
                               (TYPE OR PRINT NAME)                                               (SI   ATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 O Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 o File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 * Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                Page I of 2
                                                                                                               Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740:
Form Adopted for Mandatory Use
  Judicial Council of California
                                                          CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Adminisco
                                                                                                                                                     www trautio4nin,fstd
                                                                                                                                                                      o c.a3.0
                                                                                                                                                                            g10
                                                                                                                                                                              v
  CM-010(Rey. July 1.2007)
                                                                                                                                                  A merican LegalNeL Inc.
                                                                                                                                                  www.FormsWorkflow.com
      Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 14 of 15 Page ID #:27

                                                                                                                                      CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To lilaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property              Breach of ContractNVarranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
     Uninsured Motorist(46)(if the                            Contract (not unlawful detainer            Construction Defect(10)
         case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort(40)
          motorist claim subject to                      ContractNVarranty Breach—Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort(30)
          instead of Auto)                               Negligent Breach of Contract/                    Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property DamageNVrongful Death)                          Other Breach of Contract/Warranty                    case type listed above)(41)
Tort                                                 Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts)(09)                              Enforcement of Judgment(20)
          Asbestos Property Damage                       Collection Case—Seller Plaintiff                     Abstract of Judgment(Out of
                                                         Other Promissory Note/Collections                         County)
          Asbestos Personal Injury/
                Wrongful Death                                Case                                            Confession of Judgment(non-
                                                     Insurance Coverage (not provisionally                         domestic relations)
    Product Liability (not asbestos or
                                                         complex)(18)                                         Sister State Judgment
          toxic/environmental)(24)
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice—                           Other Coverage                                         (not unpaid taxes)
                 Physicians & Surgeons               Other Contract(37)                                       Petition/Certification of Entry of
                                                         Contractual Fraud                                       Judgment on Unpaid Taxes
          Other Professional Health Care
                 Malpractice                             Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/1311WD (23)
                                                     Eminent Domain/Inverse                           Miscellaneous Civil Complaint
          Premises Liability (e.g., slip
                                                         Condemnation (14)                               RICO (27)
                and fall)
           Intentional Bodily Injury/PD/VVD          Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                              above)(42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title)(26)
                                                                                                              Declaratory Relief Only
           Intentional Infliction of                     Writ of Possession of Real Property                  Injunctive Relief Only (non-
                 Emotional Distress                      Mortgage Foreclosure                                      harassment)
           Negligent Infliction of                       Quiet Title                                          Mechanics Lien
                 Emotional Distress                      Other Real Property (not eminent
                                                                                                              Other Commercial Complaint
          Other Pl/PD/VVD                                domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-PIIPDNVD (Other) Tort                                foreclosure)
                                                                                                              Other Civil Complaint
     Business Tort/Unfair Business               U nlawful Detainer                                              (non-tort/non-complex)
         Practice (07)                               Commercial(31)                                   Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest)(not civil                     Drugs(38)(if the case involves illegal                   Governance (21)
           harassment)(08)                               drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above)(43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ—Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ—Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                         Case Matter                                      Petition for Relief From Late
      Other Non-Pl/PD/VVD Tort(35)                       Writ—Other Limited Court Case                             Claim
Employment                                                   Review                                           Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment(15)                                Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                             Commissioner Appeals
CM-010[Rev. July 1,2007)                                                                                                                Page 2 of 2
                                                     CIVIL CASE COVER SHEET
  Case 2:21-cv-03008-FLA-PVC Document 1-1 Filed 04/07/21 Page 15 of 15 Page ID #:28

                                      SUPERIOR COURT OF CALIFORNIA
                                           COUNTY OF VENTURA
                                                    800 South Victoria Avenue
                                                       Ventura , CA 93009
                                                         (805)289-8525 "
                                                      WWW.VENTUFtA.COURTS.CA.GOV



                      NOTICE OF CASE ASSIGNMENT AND MANDATORY APPEARANCE


                                            Case Number: 56-2021-00551592-CU-BC-VTA

 Your case has been assigned for all purposes to the judicial officer indicated below.
 A copy of this Notice of Case Assignment and Mandatory Appearance shall be served by the filing party on all
 named Defendants/Respondents with the Complaint or Petition, and with any Cross-Complaint or Complaint in
 Intervention that names a new party to the underlying action.


     ASSIGNED JUDICIAL OFFICER                             COURT LOCATION                                DEPT/ROOM
   Hon. Jeffrey G. Bennett                                           Ventura                                   21

     HEARING

     EVENT DATE                                                  EVENT TIME                       EVENT DEPT/ROOM


                                          SCHEDULING INFORMATION
 Judicial Scheduling Information
     APPEARANCE AT THE ABOVE HEARING IS MANDATORY.
     Each party must file a Case Management Statement no later than 15 calendar days prior to the hearing
     and serve it on all parties. If your Case Management Statement is untimely, it may NOT be considered
     by the court(CRC 3.725).
     If proof of service and/or request for entry of default have not been filed: At the above hearing you are
     ordered to show cause why you should not be compelled to pay sanctions and/or why your case should
     not be dismissed (CCP 177.5, Local Rule 3.17).

  Advance Jury Fee Requirement                                                         .
   At least one party demanding a jury trial on each side of a civil case must pay a non-refundable jury fee of $150.
   The non-refundable jury fee must be paid timely pursuant to Code of Civil Procedure section 631.




  Noticed Motions/Ex Parte Matters
   To set an ex parte hearing, contact the judicial secretary in the assigned department. contact the clerk's office
   to reserve a date for a law and motion matter.


  Telephonic Appearance
    Telephonic appearance at the Case Management Conference is permitted pursuant to CRC 3.670. In addition,
   see Local Rule 7.01 regarding notice to the teleconference provider. The court, through the teleconference
    provider, will contact all parties and counsel prior to the hearing.

                                                                       Clerk of the Court,
 Date: 03/05/2021                                                  By:     --tY1Stmilv
                                                                       Mariana Suazo, Clerk


VEN-FNR082

                             NOTICE OF CASE ASSIGNMENT AND MANDATORY APPEARANCE
